United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3697
                                   ___________

Laxman S. Sundae,                    *
                                     *
                    Appellant,       *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the District
W.D. Schock Company; William D.      * of Minnesota.
Schock; Ralph E. White; Robert B.    *
Swenson; L. James Fortman; Dean C. *        [UNPUBLISHED]
Larson, doing business as            *
International Idea Institute,        *
                                     *
                    Appellees.       *
                                ___________

                             Submitted: April 25, 2002

                                  Filed: April 30, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Laxman S. Sundae appeals the district court's order denying Sundae's Federal
Rule of Civil Procedure 60(b) motion. All of Sundae's arguments in support of
setting aside the district court's judgment could have been, but were not, raised in a
timely appeal from the underlying judgment. Because Sundae's motion raised only
"previously ruled upon legal matter[s] that he could have raised on a timely appeal,
the district court was not required to grant relief under Rule 60(b) as a substitute for
[Sundae's] exercising his right to appeal the alleged error[s]." See Sanders v. Clemco
Indus., 862 F.2d 161, 170 (8th Cir. 1988). We thus affirm the district court's order.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-